SMYTH, Chief Justice.
The appellees, as plaintiffs, brought an action against Creel to recover possession of a house. There being a judgment in favor of the plaintiffs, the defendant brings the case here for review. He alleges that the affidavit filed by the plaintiffs, under rule 19, was insufficient; that the notice to quit did not comply with the requirements of the Code; and that the defendant was entitled to a trial by jury as to whether or not the plaintiffs were bona fide purchasers under the S'aulsbury Resolution.
[1] The first and third assignments will be considered together. The plaintiffs alleged that they were bona fide purchasers of the premises, and the defendant did not deny it; therefore there was no fact, so far as that was concerned, for the consideration of a jury.
[2, 3] With respect to the second assignment, the notice to quit was addressed to “Wm.” Creel; but the defendant admitted that it was served upon him, and that he was thereby given the required length of time within which to leave the premises. We think this satisfied section 1221 of the Code, which requires that the notice from the landlord to the tenant shall be in writing. It was from the landlord to the tenant and was duly served upon the latter. About this there is no dispute. The proceedings in landlord and tenant cases are informal, and if the substantial rights of both parties are preserved, a departure from strict procedure may be ignored. Even if this were not true, we think the notice was in accordance with the Code.
Because there is no merit in the appeal, the decision of the lower court is affirmed, with costs.
Affirmed.